By the Cowt. —
Lyon, J.,
delivering the opinion.
The hirer of a horse is bound to take the same care of it that a prudent man would of his own property; and is responsible for all injuries that result from his neglect. If the horse becomes sick, or exhausted, it is 'his duty to abstain from using it, and if he pursues his journey, he is liable for all the injury occasioned thereby. Story on Bailment, §§405,398. In this case, the horse hired by the defendant was discovered to be sick, and the attention of the hirer called to’ that fact, while he had as yet accomplished but a small portion of his journey. ITe, then, ought to have abstained from the further use of the horse in that condition. As he did not, but continued the journey, and the horse died at the'end of it, the defendant is liable.
That the verdict was less than it ought to have been, was not a matter of complaint by the defendant. A new trial can not be granted to him on that ground, and as that is the only error in the record, and in favor of the defendant, the new trial must be refused.
JUDGMENT.
Whereupon, it is considered and adjudged by the Court , that the judgment of the Court below be affirmed.